Citation Nr: 0111970	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  98-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the lower lip, actinic keratosis, verruca 
vulgaris and eczematous dermatitis.

2.  Entitlement to service connection for a lung condition.

3.  Entitlement to a rating in excess of 10 percent for 
sinusitis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to May 
1963, and from July 1963 to August 1986.

This matter arises from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted service connection for 
sinusitis at 10 percent and denied service connection for the 
remaining claims.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

The Board notes that the veteran requested a Board hearing, 
which has been rescheduled at various times, also at his 
request.  In February 2001, he submitted a statement 
withdrawing his request for a Board hearing and further 
requested that his appeal be considered on the record as it 
stands.


FINDINGS OF FACT

1.  Service medical dental records note a mottled lesion on 
the veteran's lower lip in June 1985, reportedly related to 
sunburn.

2.  The veteran's separation examination report of April 
1986, showed no clinical abnormality or diagnosis regarding 
the veteran's lips or skin in general. 

3.  The squamous cell carcinoma of the lower lip and other 
claimed skin conditions were initially diagnosed based upon 
biopsies performed in 1995 and 1996.

4.  There is no medical evidence to link the veteran's 
diagnosed squamous cell carcinoma of the lip, actinic 
keratosis, verruca vulgaris, or eczematous dermatitis to any 
incident of military service, including exposure to Agent 
Orange.

5.  The veteran's sinusitis is productive of no more than one 
incapacitating episode per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, and, no more than 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. 


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the lower lip, actinic 
keratosis, verruca vulgaris and eczematous dermatitis were 
not incurred during military service, nor may any of the 
conditions be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110 (West 1991), Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303, 3.309 (2000). 

2.  A disability rating in excess of 10 percent for sinusitis 
is not warranted.  38 U.S.C.A. §§ 1155 (West 1991), Veterans 
Claims Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim, and eliminates the requirement 
of a well-grounded claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims for service 
connection and for an increased rating.  He was also afforded 
a VA examination in August 1998, in support of his claims, 
and he was provided the opportunity to offer testimony at a 
Board hearing, but he withdrew his request for a hearing in 
February 2001.  All pertinent medical records have been 
obtained and associated with the claims file.  In addition, 
the veteran was advised in a September 1998 statement of the 
case, of the applicable laws and regulations regarding 
service connection, including on a presumptive basis, and he 
was advised of the applicable laws and regulations governing 
increased ratings for sinusitis.  Therefore, the duty to 
assist as mandated by the Veterans Claims Assistance Act, has 
been met.  See Veterans Claims Assistance Act, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107).   

I.  Service Connection  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

In the instant case, the veteran claims service connection 
for squamous cell carcinoma of the lower lip, actinic 
keratosis, verruca vulgaris and eczematous dermatitis, all as 
a result of exposure to Agent Orange.  While the veteran is 
presumed to have been exposed to Agent Orange based upon his 
tour of duty in South Vietnam, there is no medical evidence 
of record to link any of his skin conditions to Agent Orange 
exposure.  38 C.F.R. § 3.313 (2000).

The veteran's service medical records include his April 1986 
retirement physical examination that is without reference to 
any lesion or skin problem.  However, a June 1986 dental 
clinic record notes a "White mottled appearance with lesion 
noted on lower lip.  Patient claims sunburn.  Please check on 
each appointment."  There was no follow-up report to that 
statement.

Private medical records show that the veteran was evaluated 
for a lesion on his left lower lip in February 1995.  A 
biopsy showed squamous cell carcinoma, well-differentiated.  
The carcinoma was surgically removed and there is no evidence 
of recurrence.  In June 1995, the veteran was evaluated for a 
papule in the center of his lip via biopsy.  The pathologist 
reported a finding of hypertrophic actinic keratosis with 
actinically damaged dermis.  The physician noted that this 
lesion was also squamous cell carcinoma on a superficial 
level.  It was eradicated by laser, as was a cheilitis on the 
lower lip.  The veteran was also diagnosed as having 
eczematous dermatitis involving his back and forearms and 
verruca vulgaris involving the right chin.  The private 
dermatological records extend through April 1997, without 
reference or indication of any relationship to the veteran's 
diagnosed skin disabilities and military service, or Agent 
Orange exposure in particular.  The April 1997 clinical note 
indicated that there was no reccurrent or current adenopathy 
regarding the cancer of the lower lip.  The veteran was noted 
to still have actinic keratoses of the mandible and actinic 
cheilitis on his lower lip but was failing to wear sunscreen 
regularly.  He was scheduled for further evaluation in 3 
months.  The VA outpatient records covering the period from 
1996 through 1999 show no complaints or clinical findings 
regarding the veteran's skin.

In reviewing the record in its entirety, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  While a lip lesion was noted in June 1986, 
during service, it was reportedly related to a sunburn.  
There is no indication that the lesion remained as the 
November 1986 VA medical examination report was devoid of 
complaints or clinical abnormalities of the skin.  Moreover, 
the lesion that was identified as actinic keratosis, and 
later found to be squamous cell carcinoma, was not diagnosed 
until February 1995, more than 8 years after separation from 
service.  There is no evidence to suggest that any of the 
veteran's skin problems are related to Agent Orange exposure, 
nor are any of the diagnosed skin conditions specified in the 
identified diseases associated with exposure to certain 
herbicides that are subject to presumptive service 
connection, as listed in the applicable regulations.  See 
38 C.F.R. § 3.309(e) (2000).

Accordingly, the veteran's claim for service connection for 
squamous cell carcinoma of the lower lip, actinic keratosis, 
verruca vulgaris and eczematous dermatitis must be denied.  
As the preponderance of the evidence is against the veteran's 
claim, it follows that the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

I.  Increased Rating for Sinusitis

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).   

Since the veteran is appealing the original assignment of a 
rating following an award of service connection, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, the Board must consider 
"staged ratings" based upon the facts found during the time 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

The veteran was granted service connection for sinusitis 
effective April 1997, based upon diagnosis and treatment 
during service.  He was assigned a 10 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6513, which refers to 
maxillary sinusitis.  

The VA outpatient records covering the period from January 
1996 through December 1999 show diagnoses of sinusitis in 
January 1997, October 1998 and November 1998.  A VA fee-basis 
examination report of August 1998 reflected the veteran's 
complaints of runny nose, sneezing, and lacrimation, worse in 
the fall.  Physical examination revealed tenderness to 
palpation of the left maxillary sinus and the examiner was 
not able to transluminate either maxillary sinus, although 
both frontal sinuses transluminated well.  The examiner 
offered a diagnosis of sinusitis and probably allergic 
rhinitis with subjective findings of postnasal drip and 
rhinorrhea and objective findings of questionable failure to 
transluminate maxillary sinuses.  An X-ray of the veteran's 
sinuses in December 1998 showed an asymmetric fullness of the 
right maxillary sinus, and a March 1999 computerized 
tomography (CT) scan showed a large retention cyst in the 
right maxillary sinus.  There was also nasal septal deformity 
to the left side without nasal stenosis.  There was a normal 
pneumatization pattern of the frontal, ethmoid, maxillary and 
sphenoid sinuses.  The April 1999 outpatient clinical 
evaluation noted the veteran's complaints of maxillary sinus 
pressure and fullness and postnasal drip.  The results of the 
CT scan were reported and he was referred for a re-check with 
CT scan in 6 months.  VA outpatient notes from June, October, 
and December 1999, reflected evaluations of the veteran's 
back pain with reference to the history of recurrent 
sinusitis and follow-up in 6 months with the ENT clinic.  
There were no further complaints or clinical findings 
regarding the veteran's sinuses.

As noted previously, the veteran is currently assigned a 10 
percent rating for his sinusitis, which is indicative of one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating for 
sinusitis under Diagnostic Code 6513 is indicative of 
sinusitis with three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

After a review of the record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for maxillary sinusitis.  The VA clinical notes 
show that the veteran was treated with antibiotics on four 
occasions between January 1997 and October 1999, and only one 
prescription in November 1998 was for 4 weeks.  Prescriptions 
in January 1997 and October 1998 were for ten days, and 
prescriptions in March and October 1999 were for 2 weeks.  
Moreover, despite the antibiotic treatment, the medical 
evidence does not show that the veteran's episodes were 
incapacitating, or that he had more than 6 episodes 
characterized by headaches or purulent discharge.  His 
primary complaints have been of fullness and tenderness to 
palpation in the maxillary area.  Accordingly, the Board 
concludes that a rating in excess of 10 percent for sinusitis 
is not warranted at any time since the April 1997 effective 
date of the award of service connection.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the lower lip, actinic keratosis, verruca vulgaris and 
eczematous dermatitis is denied.

Entitlement to a rating in excess of 10 percent for sinusitis 
is denied. 


REMAND

After a preliminary review of the veteran's claim for service 
connection for a lung condition, the Board notes that the 
veteran was granted service connection for a lung condition 
in November 1988.  The veteran's service medical records 
showed calcified granulomas and lymph nodes involving the 
lungs and a VA examination report of September 1986 showed an 
abnormal chest X-ray and possible obstructive disease based 
upon a pulmonary function study.  However, it was noted that 
the veteran's poor effort and poor cooperation made the 
values difficult to interpret.  An October 1999 VA outpatient 
chest X-ray report noted that the veteran had no 
intrathoracic disease, but there remained the possibility of 
old granulomatous disease or histoplasmosis.  Thus, as the 
veteran has already been service-connected for a lung 
condition, the issue remains whether the veteran is eligible 
for a compensable rating based upon current lung 
symptomatology.  In that regard, the Board finds that further 
development and evaluation is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who have treated him for a lung condition 
since service.  After securing the 
necessary release, the RO should obtain 
any identified records not already 
associated with the claims file, and 
associate the documents with the claims 
folder.  The RO should also obtain any 
pertinent VA medical records not 
currently associated with the claims 
file. 

2.  Thereafter, the veteran should be 
afforded a VA examination of his 
respiratory system by an appropriate 
specialist for the purposes of 
determining whether he has a current 
disability related to the findings of 
calcified lymph nodes noted during 
service.  All necessary tests, including 
pulmonary function studies, should be 
performed.  After review and examination, 
the physician should offer an opinion as 
to the etiology of any current lung 
disability, and whether it is at least as 
likely as not that any current 
respiratory symptoms are related to the 
lung condition diagnosed during service 
and subsequently service-connected as 
calcified lymph nodes.  A complete 
rationale should be provided for all 
opinions reached.  Any additional 
evaluation necessary to forming such an 
opinion should be conducted.  The veteran 
is hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim. 

3.  The RO should then review the 
additional evidence of record, and, after 
undertaking any additional development 
which it may deem necessary, the RO 
should then determine whether a 
compensable rating may be granted.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review or hearing as requested.  In 
reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
particularly sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 



